Citation Nr: 1213151	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of kidney infections.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which denied the Veteran's claims for a thoracolumbar back disorder, a neck disorder, hearing loss and residuals of kidney infection.  The Veteran disagreed and perfected an appeal.  The Veteran testified at a March 2012 video conference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of that hearing has been included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the March 2012 hearing that he was receiving Social Security Administration (SSA) disability benefits for disabilities including for back and kidney disabilities.  See hearing transcript at page 12.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist a veteran includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Thus, VA should request that SSA provide any records pertaining to the Veteran's disabilities and include them in the Veteran's VA claims folder.

The Veteran also testified that he had been treated in VA facilities beginning in the "early 1980's" at the Durham, North Carolina, VA facility, then the Salisbury, North Carolina, VA facility and from 2008 onward at the Winston-Salem, North Carolina VA outpatient care facility.  See hearing transcript at pages 10 and 13.  The Veteran's September 2008 statement notified the RO that he had been treated at the Salisbury VA facility from February 1987 to February 1992.  VA should make reasonable efforts to obtain all VA treatment records that pertain to the Veteran and include them in the Veteran's VA claims folder.

Finally, the Veteran testified that he was treated for his back problems by Dr. Gardner in Charlotte, North Carolina, and that his private internist had treated his continuing chronic kidney problems.  See hearing transcript at page 10.  He also reported during the October 2008 VA examination that he had surgery in 1984, a laminectomy of S1-S2, at Forsythe Medical Center.  He also reported that he injured his low back in 1982 and received Workman's Compensation.  VA should request more specific information and patient information releases from the Veteran regarding the treatment he received from those physicians and include any records obtained into the Veteran's VA claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in writing and request that he identify all healthcare providers, including Dr. Gardner of Charlotte, North Carolina, and the Forsythe Medical Center, who have treated his claimed disabilities since his discharge from service and request that he provide patient information releases for all providers that he is able to identify.  

He should also be asked either to provide or authorize the release of records pertaining to Workman's Compensation for the 1982 injury.  

Take all reasonable steps to obtain any treatment records identified by the Veteran and include them in the Veteran's VA claims folder.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request all records pertaining to the Veteran's SSA disability award from the SSA and include the records in the Veteran's VA claims folder.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain all VA treatment records pertaining to the Veteran and include any such records in the Veteran's VA claims folder.  VA should specifically request records from VA healthcare facilities in Durham and Salisbury dating from 1980 to 2008 and from Winston-Salem, North Carolina, dating from 2008.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claims.  If the benefits on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


